                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     SANDRA WILLIAMS,                                   Case No. 15-cv-04494-BLF
                                   8                    Plaintiff,
                                                                                            ORDER RE THE PARTIES’
                                   9             v.                                         MOTIONS IN LIMINE AND
                                                                                            PLAINTIFF’S PRETRIAL MOTION
                                  10     PAUL LORENZ, et al.,
                                                                                            [Re: ECF 137, 138, 139, 141, 142, 143, 162]
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          This case arises from Plaintiff’s prior employment with Defendant County of Santa Clara

                                  14   (“the County”) and Plaintiff’s failure to receive a promotion for which she had applied. Orig.

                                  15   Compl., ECF 1-1. The remaining claims alleged by Plaintiff include (1) racial discrimination by

                                  16   all Defendants, and (2) the County failed to take reasonable steps to prevent her from being

                                  17   subjected to discrimination. Id.

                                  18          The Court held a pretrial conference on October 12, 2018. With respect to the parties’

                                  19   motions in limine (“MIL’s”) and Plaintiff’s pretrial motion for evidentiary sanctions, the Court

                                  20   rules as follows, for the reasons below and on the record at the pretrial conference:

                                  21                                 DEFENDANTS’ MOTIONS IN LIMINE

                                  22   (1)    Defendants’ Motion in Limine No. 1 to Allow Evidence Regarding Plaintiff’s Reason

                                  23          for Resigning, Alternative Stressors, and Ability to Accurately Perceive the Truth

                                  24          Defendants seek to introduce at trial evidence “relating to Plaintiff’s beliefs that the

                                  25   County tapped her phones, followed her, and tracked her movements.” See Defendants’ MIL

                                  26   No. 1 at 1, ECF 137. Defendants contend that such evidence will “rebut Plaintiff’s anticipated

                                  27   testimony that she resigned due to racial discrimination” and “provide an alternative cause of

                                  28   stress—besides alleged racial discrimination—relevant to her claim for non-economic damages.”
                                   1   Id. Plaintiff opposes Defendants’ motion to introduce this evidence, on grounds that the evidence

                                   2   is private medical information not offered by a “qualified expert,” and in any event irrelevant and

                                   3   unduly prejudicial. See Plaintiff’s Opposition to Defendants’ MIL No. 1, ECF 149.

                                   4          As discussed on the record at the pretrial conference on October 12, 2018, Defendants’

                                   5   MIL No. 1 is GRANTED with respect to allowing live witnesses to testify as to statements they

                                   6   personally observed insofar as that testimony “relate[s] to Plaintiff’s beliefs that the County tapped

                                   7   her phones, followed her, and tracked her movements.” Defendants’ MIL No. 1 at 1. To the

                                   8   extent any such statements are contained within medical records, emails, or other documents, the

                                   9   Court DEFERS ruling on admissibility unless and until a specific document is sought to be

                                  10   introduced and the Court is able to properly examine the document. The Court finds the proposed

                                  11   evidence is relevant to Defendants’ defenses and that Plaintiff has placed the issue in controversy

                                  12   thus diminishing Plaintiff’s privacy rights.
Northern District of California
 United States District Court




                                  13   (2)    Defendants’ Motion in Limine No. 2 to Exclude Evidence or Statements Regarding

                                  14          Settlement Offers, Discussions, or Negotiations

                                  15          Defendants move to preclude Plaintiff and percipient witnesses “from making any

                                  16   reference to, offering any comments on, asking or answering questions pertaining to, and

                                  17   introducing evidence or statements regarding settlement offers, discussions, and negotiations.”

                                  18   See Defendants’ MIL No. 2 at 1, ECF 138. Plaintiff does not oppose. Such evidence is not

                                  19   admissible “either to prove or disprove the validity or amount of a disputed claim.” See Fed. R.

                                  20   Evid. 408. Accordingly, Defendants’ motion is GRANTED with respect to any evidence of

                                  21   settlement offers, discussions, or negotiations as prohibited by Federal Rule of Evidence 408.

                                  22   This ruling applies to both Plaintiff and Defendants.

                                  23   (3)    Defendants’ Motion in Limine No. 3 to Exclude Evidence of the County’s Financial

                                  24          Condition or Insurance Coverage

                                  25          Defendants also move to exclude evidence or statements “that discusses or alludes to the

                                  26   County’s financial condition or insurance coverage.” See Defendants’ MIL No. 3 at 1, ECF 139.

                                  27   Plaintiff responds that the County’s “financial information is relevant to Plaintiff’s claim for

                                  28   damages, including punitive damages.” See Plaintiff’s Opposition to Defendants’ MIL No. 3 at 3,
                                                                                         2
                                   1   ECF 150.

                                   2             First, “[e]vidence that a person was or was not insured against liability is not admissible to

                                   3   prove whether the person acted negligently or otherwise wrongfully.” Fed. R. Evid. 411. “It has

                                   4   long been the rule in our courts that evidence of insurance or other indemnification is not

                                   5   admissible on the issue of damages, and, should any such information reach the ears of the jurors,

                                   6   the court should issue a curative instruction.” Larez v. Holcomb, 16 F.3d 1513, 1518 (9th Cir.

                                   7   1994). Thus, any evidentiary use of the County’s insurance coverage to show liability or damages

                                   8   is prohibited.

                                   9             Second, evidence of a defendant’s wealth is ordinarily irrelevant to any issue of liability or

                                  10   compensatory damages, see Geddes v. United Financial Group, 559 F.2d 557, 560 (9th Cir. 1977),

                                  11   and Plaintiff has made no showing to the contrary. In addition, evidence of the County’s financial

                                  12   condition is irrelevant to punitive damages. Punitive damages do not appear to be available
Northern District of California
 United States District Court




                                  13   against the County itself1 under Title VII of the Civil Rights Act of 1964, and although punitive

                                  14   damages may be available against public employees, the employees themselves would be liable,

                                  15   and not the County.2 Thus, any evidentiary use of the County’s financial condition would be

                                  16   irrelevant.

                                  17             In sum, Defendants’ MIL No. 3 is GRANTED.

                                  18
                                  19                   PLAINTIFF’S MOTIONS IN LIMINE AND PRETRIAL MOTION

                                  20   (1)       Plaintiff’s Motion in Limine No. 1 to Exclude Witness Statements Regarding Alleged

                                  21             Medical Conditions

                                  22             Plaintiff moves to bar Defendant “from using unqualified witness statements at trial

                                  23       relating to Plaintiff’s alleged private medical matters.” See Plaintiff’s Motion in Limine No. 1 at

                                  24

                                  25
                                       1
                                         Plaintiff will have the opportunity to counter this finding in Plaintiff’s opposition to Defendants’
                                       upcoming further motion for summary judgment as to purportedly improper defendants.
                                       2
                                  26     Following the pretrial conference on October 12, 2018, Plaintiff filed a Motion for
                                       Reconsideration (ECF 162) of the Court’s ruling from the bench granting Defendants’ MIL No. 3.
                                  27   However, the Court is not persuaded for Plaintiff’s Motion for Reconsideration. Whether the
                                       County, in its discretion, may elect to pay part or all of a punitive damage award incurred by its
                                  28   employee is unrelated to a measurement of punitives based on the County’s ability to pay.
                                       Plaintiff’s Motion for Reconsideration at ECF 162 is DENIED.
                                                                                          3
                                   1   3, ECF 141. Defendants did not file an opposition due to service issues, but opposed Plaintiff’s

                                   2   motion at the pretrial conference on October 12, 2018. At the pretrial conference, Plaintiff

                                   3   clarified that this motion in limine pertains to “documents” or “exhibits” that contain witness

                                   4   statements relating to Plaintiff’s allegedly private medical matters.

                                   5          As discussed on the record at the pretrial conference, the Court DEFERS ruling on

                                   6   Plaintiff’s MIL No. 1 unless and until a specific document or exhibit is sought to be introduced

                                   7   and the Court is able to properly examine the document or exhibit. The Court notes that it is not

                                   8   inclined to allow evidence of medical conditions that may have existed prior to Plaintiff’s

                                   9   employment by the County, if offered by the County to show causation for alleged emotional

                                  10   distress experienced while Plaintiff was working for the County. The Court will require the

                                  11   County to demonstrate relevance before introducing such evidence.

                                  12   (2)    Plaintiff’s Motion in Limine No. 2 to Exclude Medical Information
Northern District of California
 United States District Court




                                  13          Plaintiff moves to bar Defendants from introducing “FMLA [Family Medical Leave Act]

                                  14   paperwork relating to [Plaintiff] and [her] mother.” See Plaintiff’s MIL No. 2 at 3, ECF 142.

                                  15   Defendants did not file an opposition due to service issues, but opposed Plaintiff’s motion at the

                                  16   pretrial conference on October 12, 2018. As discussed on the record at the pretrial conference, the

                                  17   Court finds that Plaintiff’s FMLA leave is relevant to Plaintiff’s failure to receive a promotion for

                                  18   which she had applied. Accordingly, Plaintiff’s MIL No. 2 is DENIED, and evidence of

                                  19   Plaintiff’s FMLA paperwork is allowed, subject to redactions to protect Plaintiff’s mother’s

                                  20   privacy.

                                  21   (3)    Plaintiff’s Motion for Evidentiary Sanctions based on Defendants’ Alleged Improper

                                  22          Conduct (ECF 143)

                                  23          Plaintiff moves for “evidentiary sanctions” based on Defendants’ alleged improper conduct

                                  24   during or arising out of prior meetings between the parties. See generally Plaintiff’s Motion re

                                  25   Improper Conduct, ECF 143. Defendants oppose this motion. ECF 144. As discussed on the

                                  26   record at the pretrial conference on October 12, 2018, the Court finds that Plaintiff has not made a

                                  27   showing of prejudice due to the allegedly improper conduct. In addition, the County stated that

                                  28   any “mistakes” that may have occurred have since been addressed. Accordingly, Plaintiff’s
                                                                                         4
                                   1   requested relief at ECF 143 is DENIED.

                                   2

                                   3                                               CONCLUSION

                                   4          For the foregoing reasons and as discussed on the record at the October 12, 2018 pretrial

                                   5   conference, the motions are decided as follows:

                                   6          Defendants’ Motion in Limine No. 1: GRANTED IN PART and DEFERRED IN PART.

                                   7          Defendants’ Motion in Limine No. 2: GRANTED.

                                   8          Defendants’ Motion in Limine No. 3: GRANTED.

                                   9          Plaintiff’s Motion in Limine No. 1: DEFERRED.

                                  10          Plaintiff’s Motion in Limine No. 2: DENIED.

                                  11          Plaintiff’s Pretrial Motion at ECF 143: DENIED.

                                  12          Plaintiff’s Motion for Reconsideration at ECF 162: DENIED
Northern District of California
 United States District Court




                                  13

                                  14          IT IS SO ORDERED.

                                  15   Dated: October 17, 2018

                                  16                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  17                                                     United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
